Citation Nr: 1126516	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  05-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation greater than 10 percent for right knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued a 10 percent evaluation for residuals of a right knee injury to include a defect of anterior cruciate ligament with a scar.  

A central office hearing was held before the undersigned in February 2008.  In March 2008, the Board remanded this case for additional development.  

In December 2009, the Board denied entitlement to an evaluation greater than 20 percent for residuals of a right knee injury to include an anterior cruciate ligament defect and scarring.  The Board granted entitlement to a separate compensable evaluation for right knee arthritis, assigned a 10 percent rating, and remanded the question of entitlement to an evaluation greater than 10 percent for right knee arthritis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the December 2009 Board decision, in January 2010, the RO assigned a separate 10 percent evaluation for right knee arthritis effective February 6, 2003.  The Veteran was provided a VA examination in March 2010 and treatment records through November 2010 were subsequently printed.  

In December 2010, the Appeals Management Center issued a supplemental statement of the case and denied entitlement to an evaluation greater than 10 percent for right knee arthritis.  At that time, the Appeals Management Center printed copies of rating decisions issued by the Boston RO in May and October 2010.  While the Veteran did not undergo a total knee replacement-in fact, the appellant only underwent an outpatient arthroscopic procedure-the May 2010 rating indicates that a 100 percent evaluation was assigned for more than one year for surgical residuals from April 9, 2009 to April 30, 2010, necessitating convalescence.  A 20 percent evaluation was assigned from June 1, 2010.  In January 2011, the Appeals Management Center transferred the claims folder back to the Board.  

In February 2011, additional evidence was received at the Board.  Specifically, VA examinations dated in December 2009 and August 2010.  Both of these examinations address the right knee disability.  

Considering the information contained in the temporary folder from the Appeals Management Center, the Board inquired as to whether there was also a temporary folder at the Boston RO.  Following that query, an additional temporary folder was received at the Board.  This folder also contains information relevant to the current appeal issue. 

On review, the referenced December 2009 and August 2010 examinations were in existence at the time the Appeals Management Center issued the December 2010 supplemental statement of the case; however, it appears that such evidence was at the Boston RO at that time and there is no indication that it was reviewed by the Appeals Management Center.  As such, a remand is required so that the Appeals Management Center can consider this evidence in the first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, adjudication of this appeal has been complicated because the right knee disability was being addressed, apparently simultaneously, at both the Appeals Management Center and the RO.  On remand, the temporary folders should be consolidated.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with any applicable policies, the temporary folders should be consolidated with the Veteran's claim folder.  

2.  Thereafter, the Appeals Management Center is to readjudicate the issue of whether entitlement to an evaluation greater than 10 percent for right knee arthritis is warranted based on all the evidence of record.  In making this determination, the Appeals Management Center must consider relevant VA treatment records as well as the December 2009 and August 2010 examinations.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


